Citation Nr: 1436961	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to December 1973.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Veteran testified at a hearing held before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript is of record. 

The Board remanded the issue on appeal in August 2012 and October 2013.  


FINDING OF FACT

Neither sleep apnea nor any other sleep disorder is related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed sleep disorder in April 2013.  This examination and its associated report and May 2014 addendum were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The reports were based on examination of the Veteran by a physician with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, in sending the Veteran a September 2012 letter requesting that he identify private treatment records regarding a sleep study, obtaining current VA treatment records, and obtaining the April 2013 VA examination report and May 2014 addendum, the agency of original jurisdiction (AOJ) substantially complied with the Board's August 2012 and October 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2011 Board personal hearing, the AVLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as reflected in his August 2011 testimony and January 2010 substantive appeal, the Veteran contends that his current sleep apnea is the result of "speed" he took in service.  He testified that, shortly after leaving the military, he developed problems sleeping, which have continued until the present.  

However, the Veteran's service connection claim must be denied.

Service treatment records reflect no findings or treatment relating to sleep apnea or sleep problems.  At the time of his November 1973 examination for separation from service, the Veteran reported that he did not have and had never had frequent trouble sleeping.  

November and December 2008 VA treatment records reflect a diagnosis of obstructive sleep apnea, and that the Veteran had been first been diagnosed with sleep apnea four months before, but had first had a sleep study in June 2007.  The Veteran reported a long history of disturbed sleep, having trouble with sleep maintenance, not being able to sleep for more than four or five hours at a time, and being easily awakened by noise.  He reported that this had been a problem ever since his service, and that he had tried over-the-counter sleeping pills.  It was noted that the Veteran had a diagnosis of sleep apnea, but that it was suspected that he had an element of poor sleep hygiene, and that sleep maintenance should improve with a prescription for trazodone.  The Veteran reported sleep problems during psychiatric treatment, and that his sleep problems were due, in part, to stress from his marital situation.  A December 2012 VA mental health examination report notes that chronic sleep impairment was a symptom of his diagnosed depression. 

The only competent and probative opinions regarding whether the Veteran's sleep apnea is related to service are those of a VA examiner who examined the Veteran and provided a medical report in April 2013, as well as an addendum to that report in May 2014.  The VA examiner stated that the Veteran's sleep apnea was less likely than not related to service.  The examiner explained that there was no evidence in service treatment records that the Veteran had sleep apnea in service, no clinical visits for symptoms of sleep apnea, and that, on 1973 separation examination, the Veteran reported not having a history of frequent trouble sleeping.  The examiner also noted that the Veteran reported the onset of his snoring as being over the past four or five years, and not when he was in the service, and that he was diagnosed with sleep apnea in 2008, which was 35 years after service, with no evidence of continuity of symptoms from service to the present.  The examiner further stated that the Veteran's sleep apnea would not be the result of drug abuse in service, as drug abuse does not cause anatomical narrowing of the airway during sleep, and drug abuse in the 1970s would not cause sleep apnea in the 2000s.  

The Board finds the VA examiner's opinions to be persuasive.  The examiner was a physician with appropriate expertise who examined the Veteran, reviewed the claims file, and considered the Veteran's contentions and reported history.  The examiner also provided clear and persuasive rationales for his opinions.  Also, the factual premises of the examiner's opinions are consistent with the evidence of record, including service treatment records and the post-service medical record.  

Furthermore, there is no medical opinion or other such competent and probative evidence contradicting the VA examiner's opinion or otherwise supporting the Veteran's claim that his sleep apnea is the result of service, and neither the Veteran nor his representative has identified any.  While the Veteran might believe that his current sleep apnea is related to in-service use of speed or is otherwise related to his period of service approximately 35 years prior to his diagnosis of sleep apnea, such a determination is medical in nature, and the Veteran is not competent to make it.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, to the extent that the Veteran would be at all competent to make any such determination, the Board would find his opinion to be heavily outweighed by the VA examiner's opinions, which the Board finds persuasive for the reasons discussed above.

As indicated above, the Veteran has been noted to have sleep problems other than sleep apnea related to his depression and psychiatric symptomology, for which he has been prescribed trazodone.  In a July 2013 rating decision, the RO granted service connection for depression and assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Chronic sleep impairment is symptomatology explicitly contemplated in the criteria for a 30 percent rating under that Diagnostic Code.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Thus, an award of service connection for a separate disability for such sleeping problems would constitute impermissible pyramiding, or compensation for overlapping or duplicative disability or symptomatology.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Finally, the Board acknowledges the Veteran's assertions that he has had sleeping problems since service.  However, while the Veteran is competent to report sleeping problems, he is not competent to diagnose sleep apnea, or opine that sleep apnea began shortly after service.  See Barr v, 21 Vet. App. at 308-09.  The VA examiner considered the Veteran's reported symptomatology, and nonetheless opined that sleep apnea was not related to service; in this regard, the examiner noted that the Veteran reported the onset of his snoring as being over the past four or five years, and not when he was in service.  Also, again, the Veteran's sleeping problems have been, in part, related in the medical evidence to his psychiatric disorder, for which he already receives service connection compensation.  Moreover, even if sleeping problems had begun shortly after service as the Veteran asserts, as discussed above, the weight of the evidence shows that sleeping problems did not begin in service, and that sleep apnea did not result from any in-service event.   

Therefore, the evidence weighs against a finding that either sleep apnea or any other sleep disorder is related to the Veteran's period of service.  Accordingly, service connection for a sleep disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a sleep disorder is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


